Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art, Luhta et al. (US Pub. 2016/0154124), discloses a photodetector and method of making (Figure 5), comprising: providing at least one sensor element 501, formed by a semiconductor material and sensitive to incident radiation (silicon composition), the at least one sensor element forming a pixel array and including a number of sensor pixels 501x; and providing a detector circuit 518 (para 0047), situated after the at least one sensor element in a direction of incident radiation, to detect charge carriers generated in the semiconductor material of the sensor element as a result of radiation, wherein the detector circuit includes an integrated circuit including a number of detector pixels (e.g. ASICs; para 0056), the number of detector pixels being in signal communication contact with the number of sensor pixels, wherein a surface dimension of the integrated circuit is relatively less than a surface dimension of the sensor element, wherein the detector circuit includes an enclosure 520 surrounding the integrated circuit 518, the integrated circuit being embedded in the enclosure and a pixel face being formed on the enclosure and the pixel face facing the at least one sensor element (integrated circuit 518 is embedded in enclosure 520 and detection pixels (e.g. ASICs) face the sensor pixels 501), and a contact redistribution layer 516, contact pads 514 being formed in the contact redistribution layer for signal-communicatively connecting respective detector pixels 501, of the number of detector pixels, to correspondingly assigned sensor pixels of the number of sensor pixels, and conductor tracks being 
However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein the apparatus or method further comprises providing a surface dimension of the integrated circuit is relatively less than a surface dimension of the sensor element by more than one pixel width of the number of sensor pixels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884